Citation Nr: 0612983	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-27 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative laminectomy, herniated nucleus pulposus L-4-L5 
with residual symptomatology (also claimed as arachnoiditis) 
[low back disability], currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased, 40 percent, 
rating effective from the date of the veteran's claim, 
February 18, 2003.  The veteran continues to appeal for a 
higher rating for this disability.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In March 2006, to support his claim, the veteran testified at 
a hearing at the RO chaired by the undersigned Veterans Law 
Judge of the Board.  A transcript of the proceeding is of 
record.  At that hearing, he submitted additional evidence, 
and waived RO consideration of that evidence.  38 C.F.R. § 
20.1304 (2005).  During the hearing, the veteran also raised 
the claim for a total disability rating based on individual 
unemployability (TDIU), as well as numerous other issues 
claimed as secondary to his service-connected back 
disability.


FINDINGS OF FACT

The veteran's low back disability has been manifested by 
severe pain and limitation of motion; mild objective 
neurological residuals, without ankylosis; and the disability 
is not productive of incapacitating episodes of at least six 
weeks for any year pertinent to this claim.




CONCLUSION OF LAW

The schedular criteria have not been met for a rating higher 
than 40 percent for the low back disability.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2003), 4.71a, 
Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board concludes that the RO letter sent in April 2003 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for an increased 
rating, complied with VA's notification requirements, and set 
forth the laws and regulations applicable to his claims.  

In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
accomplished in this case.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and private 
and VA post-service medical records identified by the 
veteran.  The veteran has been provided several medical 
examinations, and a hearing to present testimony.  As such, 
the record is sufficient for a decision.

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The 5th element was not addressed in the notice letter.  The 
RO assigned the increased, 40 percent, rating effective the 
date of the veteran's claim, and the veteran has not appealed 
this issue.  The Board concludes below that the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 40 percent.  Thus, any question as to the 
appropriate effective date to be assigned in this decision is 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision on this claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Factual Background, Governing Laws, Regulations and Legal 
Analysis

The veteran underwent lumbar laminectomy in service for a 
herniated nucleus pulposus of L4-L5.  Service connection for 
postoperative laminectomy, herniated nucleus pulposus was 
granted and a 10 percent evaluation was assigned.  The 
veteran was awarded an increased, 20 percent, rating, 
effective August 1977.  In February 2003, the veteran 
requested an increased rating for the disability.  In July 
2003, the RO granted an increased, 40 percent, rating for 
postoperative laminectomy, herniated nucleus pulposus L-4-L5 
with residual symptomatology (also claimed as arachnoiditis), 
effective from the date of the veteran's claim, February 18, 
2003.  

The medical evidence of record notes that the veteran has 
degenerative disc disease of the lumbar spine, arachnoiditis, 
and spondylosis.  Numerous medical personnel note that the 
veteran is suffering from significant pain due to his low 
back disability.  

The veteran contends that his service-connected low back 
disability should be rated more than 40 percent disabling, as 
the pain from which he suffers has increased in severity and 
greatly interferes with his daily functioning.  He also notes 
that he is taking six different kinds of pain medication on a 
daily basis.  

The Board notes that the veteran requests secondary service 
connection based on his arachnoiditis.  The Board, as the RO 
did in its July 2003 decision, has considered the 
symptomatology from arachnoiditis in his increased rating 
claim.  However, the veteran cannot receive a separate rating 
because this would compensate him twice for the very same 
symptoms arising from his service-connected low back 
disability.  And this is in violation of VA's anti-pyramiding 
regulation.  See 38 C.F.R. § 4.14.  The rule against 
pyramiding precludes the use of multiple diagnostic codes to 
evaluate the same manifestations of disability.  Id.; see, 
too, Esteban v. Brown, 6 Vet. App. 259 (1995).  Rather, the 
diagnostic code is applied that best reflects the overall 
disability picture shown for the specific anatomical part 
involved.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  

When, as here, the veteran is appealing for higher ratings 
for disabilities that were service connected several years 
ago, his current level of functional impairment is the 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
even more recently were revised effective September 26, 2003, 
at which time the diagnostic codes were renumbered, including 
the renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 
5243 (2004) ("the new criteria").  The new criteria, for 
example, require reporting the veteran's lumbar motion in all 
6 directions and commenting on the presence or absence of 
incapacitating episodes.

Bare in mind, however, that the interim and new criteria - 
even if more favorable to the veteran's claim for a higher 
rating for his low back disability, only can be applied as of 
their respective effective dates.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), overruling Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Also see 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The Board notes, however, that the DeLuca standards do not 
apply when a veteran is at the maximum for limitation of 
motion.  Johnston, 10 Vet. App. at 85.

The veteran is already in receipt the maximum evaluation 
available under either Diagnostic Code 5292 or 5295, which 
was 40 percent.  The diagnostic code specifically concerning 
limitation of lumbar spine motion prior to September 26, 
2003, was Diagnostic Code 5292.  Under this code, a maximum 
40 percent rating was warranted for severe limitation motion 
of the lumbar spine.  The current 40 percent rating also 
exceeds the maximum possible evaluation under Diagnostic Code 
5003, even acknowledging the veteran had degenerative disc 
disease, i.e., arthritis in his low back prior to September 
23, 2002.  Diagnostic Code 5295 provides a maximum disability 
rating of 40 percent for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board has considered the evidence of painful, severely 
limited motion and functional impairment of the veteran's 
lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  But, as 
mentioned, the veteran is currently at the maximum evaluation 
under Diagnostic Codes 5292 and 5295 and, even with painful 
motion and functional impairment, a higher evaluation is not 
available.  See Johnston, 10 Vet. App. 80 (1997).

With respect to Diagnostic Codes 5286 and 5289, ankylosis is 
the immobility and consolidation of a joint.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  An evaluation in excess 
of 40 percent for the veteran's disability is not warranted 
under these codes because his service-connected disability 
has not been shown to result in ankylosis.

Under Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

With respect to the veteran's disc disease only minor 
neurological impairment has been found by medical personnel 
in this case.  February and March 2003 private pain 
management clinic reports diagnosed post laminectomy syndrome 
with radiculitis.  However, these reports noted that 
neurological examination was grossly intact to sensory and 
motor testing of the lower extremities.  On VA examination 
report dated in April 2003, the examiner stated that he was 
concerned that the veteran may have a polyneuropathy 
aggravated by his low back disability and recommended a 
electromyogram (EMG) of the lower extremities to rule out any 
peripheral neuropathy.  On VA examination report dated in 
March 2004 , the examiner stated that motor testing of the 
muscles of the lower extremities were 5/5.  An EMG conducted 
in October 2005 was normal, noting no electrodiagnostic 
evidence of lumbar radiculopathy, bilaterally.  VA 
neurological examination in October 2005 found mild fatigue, 
moderate decreased motion, mild weakness, mild spasm, and 
severe constant pain with radiation.  Lower extremity deep 
tendon reflexes (knee and ankle) were 2 on the right and 1 on 
the left.  Earlier VA examinations in March 2004 found 3+ 
deep tendon reflexes, bilaterally; and in April 2003 found 2+ 
deep tendon reflexes, bilaterally.  

Moreover, at his hearing in March 2006, the veteran stated 
that no physician has ever placed him on extended bed rest.  
See hearing transcript (T.) at 13.  The medical evidence 
fails to show incapacitating episodes of intervertebral disc 
syndrome and the veteran states under oath that he has never 
been placed on bed rest due to his service-connected back 
disability.  Therefore, the Board must conclude that a higher 
rating is not warranted under the diagnostic code pertaining 
to intervertebral disc syndrome 

A new rating formula for the spine became effective September 
26, 2003.  The new regulations provide the following rating 
criteria: a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The Board notes that the veteran's low back is not ankylosed, 
therefore, a higher, 50 percent, rating is not applicable.  
The Board concludes that the veteran's disability picture 
more nearly approximates the criteria for the assignment of a 
40 percent disability rating, with consideration of the 
DeLuca factors discussed hereinabove.  Specifically, the 
examiner who conducted the October 2005 VA neurological 
examination noted that there was no additional limitation of 
motion on repetitive use of the joints due to pain, fatigue, 
weakness, or lack of endurance.  Additionally, there is no 
evidence showing that pain, fatigue, weakness or lack of 
endurance results in any ankylosis of the back.  
Consequently, the next higher 50 percent rating is not 
warranted.

The veteran's claim must also be evaluated under the 
neurological codes pertaining to the sciatic nerve.  These 
codes provides ratings for disability of the sciatic nerve 
(or neuritis or neuralgia) when there is evidence of mild 
incomplete paralysis (10 percent), moderate incomplete 
paralysis (20 percent), moderately severe incomplete 
paralysis (40 percent), severe incomplete paralysis with 
marked muscular atrophy (60 percent),or complete paralysis 
when the foot dangles and drops, has no active movement 
possible of muscles below the knee, and with flexion of knee 
weakened or (very rarely) lost (80 percent).  See 38 C.F.R. § 
4.124, Diagnostic Codes 8520, 8620, 8720 (2005).  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  As noted above EMG results, and 
examinations in February 2003, March 2003, and October 2005 
did not find any objective evidence of a defect of the 
sciatic nerve.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to an increased rating for low back disability is 
denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


